Citation Nr: 1711336	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1.  Entitlement to service connection for a skin disorder or rash on the left foot. 

2.  Entitlement to service connection for a skin disorder or rash on the right foot.

3.  Entitlement to service connection for a skin disorder or a rash on the left leg. 

4.  Entitlement to service connection for a skin disorder or rash on the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and P.S.


ATTORNEY FOR THE BOARD

J.Connolly


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1992

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Indianapolis, Indiana Department of Veterans' Affairs (VA) Regional Office (RO).  The Board most recently remanded the issues of service connection for a skin disorder/ rash of the left foot, right foot, left leg and right leg in June 2016 for additional development.

The issues of service connection for a skin disorder/ rash of left leg and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a skin disorder of the right foot.

2.  The Veteran does not have a skin disorder of the left foot.


CONCLUSIONS OF LAW

1.  A skin disorder of the right foot was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  A skin disorder of the left foot was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documented and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition, finding no current disability.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the Decision Review Office (DRO) who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reflect any complaints, findings, treatment, or diagnosis of a skin disorder of the feet.

In June 2008, the Veteran stated that he had had a rash on his legs since service.  At his hearing at the RO in October 2010, the Veteran testified that his skin rash started while he was serving in the Air Force, but it was basically right around the boot area and did not bother him too much so he did not do anything about it at the time.  Within the last few years, he indicated that the rash comes and goes and had spread from his toes up to his knee caps.  The Veteran indicated that he had more recently sought VA treatment.  His mother testified that the Veteran did not have the rash every day, but it was fairly constant.  She did not mention seeing a current skin disorder on his feet.  It was argued that during service, the Veteran was exposed to chemicals and was not given any precautionary instructions.

Thereafter, VA records were obtained.  In April 2010, the Veteran complained of having a current rash on his legs since 1992 which occurred just above the boot.  He used topical creams for relief.  Physical examination revealed very mild excoriation on lateral shins with scaly skin to mild degree.  Subsequent VA records noted dermatitis or eczema on the problem list, with no identified areas.

In June 2015, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his skin disorder started during service around the ankle area and upward.  He said that he had been prescribed creams by VA for relief.  The examiner opined that current dermatitis (on the legs) was not related to service and the STRs were negative for a skin disorder and the current findings were minor.  In August 2016, this examiner provided an addendum.  The examiner stated that the STRs were negative for a skin disorder, noting that the discharge examination yielded normal skin findings.  The examiner noted that outpatient records reflected positive skin findings in April 2010.  Eczema was listed on the active problem list in the VA records.  On current examination, there was no skin disorder of the feet.

In sum, the STRs do not reflect any skin disorder of the feet.  The post-service records do not reflect any skin disorder of the feet.  The VA examination reports do not reflect any current skin disorder of the feet.  The Veteran has variously stated that the skin disorder affect his lower extremities from his feet to his knees, but he has also stated that the skin disorder only encompasses the area from the ankle upward or from the top of his boots upward.  The Board notes that a skin disorder may be recurrent, but the VA outpatient records dated 2010-2016 do not reflect a single instance where a skin disorder of the feet was treated or diagnosed.

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, there is no disputing the Veteran has complained of having skin problems, but he has presented conflicting accounts of where the skin disorder occurs on his lower extremities, most recently indicating that it occurs above the feet level.  

The Board attaches significant probative value to the recently medical reports which found no current skin disorder of the feet, as they are well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of record, on the Veteran's history as recounted by him and as shown in the record, plus on personal examination of the Veteran.  Hence, there were multiple supporting bases of the opinion.

The Board finds that the VA examiner's opinion that there is no skin disorder of feet is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess and because the Veteran has provided inconsistent and conflicting reports.  In addition, the record is replete with recent VA outpatient records from 2010-2016 and they do not reflect any complaints, findings, treatment, or diagnosis of a skin disorder of the feet; only the legs were treated which supports a finding of no current skin disorder of the feet.  Absent a current diagnosis, service connection is not warranted.


ORDER

Entitlement to service connection for a skin disorder or rash on the left foot is denied.

Entitlement to service connection for a skin disorder or rash on the right foot is denied.


REMAND

At the time of the August 2016 examination, the examiner did not adequately address the contention that the Veteran's skin disorder of the shins, identified as eczema, was related to claimed inservice chemical exposure, per the Board's prior remand instructions.  The examiner cited to a lack of treatment in the years following service, but since the Veteran has been diagnosed with a skin disorder noted to be recurrent, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's eczema of the bilateral legs had its clinical onset during service or is related to any in-service disease, event, or injury, to include as due to claimed exposure during service to chemicals.  The examiner should comment on the recurrent nature of the skin disorder, the lay evidence of recurrent flare-ups, and the contention that the eczema had its onset with inservice chemical exposure.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


